United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CLAREMORE INDIAN
HOSPITAL, Claremore, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1493
Issued: May 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 12, 2016 appellant filed a timely appeal from a February 24, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant’s occupational disease claim is barred by the applicable time
limitation provisions of 5 U.S.C. § 8122(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence on appeal. The Board’s review jurisdiction is limited to
the evidence which was t before OWCP at the time it issued its final decision. Therefore, the Board is precluded from
reviewing this new evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On October 26, 2015 appellant, then a 61-year-old former nurse aide/scrub technician, filed
an occupational disease claim (Form CA-2) alleging that, on April 1, 2015, she first realized that
her bilateral calcaneal spurs and bilateral plantar fasciitis were caused by performing her work
duties for 16 years on concrete and hard surface floors.3 She explained that her claim was not filed
within 30 days of her claimed injury because she had only recently realized the extent and cause
of her bilateral foot pain and discomfort after a discussion with her physician. In an accompanying
undated narrative statement, appellant again alleged that she sustained a work-related bilateral foot
injury. She described her work schedule and work duties and listed the physicians who treated her
bilateral foot pain. Appellant indicated that she first sought medical treatment for her bilateral foot
pain in 2002 from a Dr. Neville. She noted that she was also treated by Dr. Margiotta and
Dr. Jones. In 2013 appellant was treated by Dr. Lashley, Dr. Green, and Dr. Burke.4 She related
that Dr. Jones and Dr. Lashley performed injections to treat her bilateral foot pain. Appellant
further related that she was provided with inserts and referred to physical therapy for ultrasound
treatment of her feet by Dr. Green.
A notification of personnel action (Form SF-50) dated August 4, 2009 indicated that
appellant was removed from the employing establishment effective July 10, 2009 due to her
medical inabilty to perform her work duties.
In a December 1, 2015 medical report, Dr. John W. Ellis, a Board-certified family
practitioner, noted that he initially examined appellant regarding her foot conditions on
October 14, 2015. He provided her history and reviewed medical records noting that she began
having pain in the bottom of both feet in 2006 for which she was diagnosed with plantar fasciitis
and had physical therapy for the condition until April 2015, after which she stopped treatment due
to the death of her mother and having to attend to matters associated with this. Dr. Ellis reported
findings on examination of both feet and diagnosed right and left plantar fasciitis and right and left
calcaneal spurs. He opined that, based on his examination, review of the medical records and other
records, his education, training, and experience, and upon reasonable medical certainty, it was
more probable than not that the diagnosed conditions were caused or aggravated by appellant’s
federal employment. Dr. Ellis explained that many years of standing as a nurse’s aide and
especially as a scrub technician, which required standing in one position for prolonged periods,
had caused the plantar fascia in her feet to become inflamed which caused plantar fasciitis. He
further explained that prolonged standing also had contributed to the calcaneal spurs in both feet.
Dr. Ellis noted that the calcaneal spurs were a normal process of aging. He related that they were
aggravated by prolonged standing in appellant’s noted positions. Dr. Ellis indicated that calcaneal
spurs did not necessarily cause plantar fasciitis. He concluded that plantar fasciitis was separate
from calcaneal spurs and aging process.

3
The Board notes that appellant filed a second Form CA-2 on December 27, 2015 for the same bilateral foot
conditions as requested by OWCP because she did not submit the first Form CA-2 through her employing
establishment.
4
The Board notes that the professional qualifications of Drs. Neville, Margiotta, Jones, Lashley, Green, and Burke
are not contained in the case record.

2

In a January 22, 2016 development letter, OWCP advised appellant that the evidence
submitted was insufficient to establish her claim. It informed her that the evidence was not
sufficient to show that she timely filed her claim and also advised her of the medical and factual
evidence needed to establish her claim. Appellant was afforded 30 days to submit such evidence.
She did not submit additional evidence within the allotted time.
In a February 24, 2016 decision, OWCP denied appellant’s claim for compensation,
finding that she failed to file a timely claim within the requisite three years under section 8122 of
FECA. It found that the date of injury was July 10, 2009, the date she last worked at the employing
establishment, and that her claim for compensation was not filed until October 26, 2015. OWCP
further found that there was no evidence that appellant’s immediate supervisor had actual
knowledge within 30 days of the day of injury.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.5 In cases of injury on or after September 7,
1974, section 8122(a) of FECA provides that an original claim for compensation for disability or
death must be filed within three years after the injury or death.6
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between his or her condition and his or her employment. Such awareness is competent to start the
time limitation period even though the employee does not know the precise nature of the
impairment or whether the ultimate result of such affect would be temporary or permanent.7 Where
the employee continues in the same employment after he or she reasonably should have been aware
that he or she has a condition which has been adversely affected by factors of federal employment,
the time limitation begins to run on the date of the last exposure to the implicated factors.8 Section
8122(b) of FECA provides that the time for filing in latent disability cases does not begin to run
until the claimant is aware or by the exercise of reasonable diligence should have been aware, of
the causal relationship between the employment and the compensable disability.9 It is the
employee’s burden to establish that a claim is timely filed.10
ANALYSIS
The Board finds that appellant’s occupational disease claim was untimely filed.
5

C.D., 58 ECAB 146 (2006); David R. Morey, 55 ECAB 642 (2004); Mitchell Murray, 53 ECAB 601 (2002).

6

W.L., 59 ECAB 362 (2008); Gerald A. Preston, 57 ECAB 270 (2005); Laura L. Harrison, 52 ECAB 515 (2001).

7

Larry E. Young, 52 ECAB 264 (2001).

8

Id.

9

5 U.S.C. § 8122(b).

10

Gerald A. Preston, 57 ECAB 270 (2005); Debra Young Bruce, 52 ECAB 315 (2001).

3

The record establishes that appellant’s last exposure to the implicated factors of her federal
employment occurred on July 10, 2009. She filed her occupational disease claim on October 26,
2015, more than three years after the date of last exposure. Consequently, appellant filed her claim
outside the three-year time limitation period.11
Appellant has alleged that she did not become aware of the connection between her bilateral
calcaneal spurs and bilateral plantar fasciitis and factors of her federal employment until April 1,
2015, when she had a discussion with her physician regarding the extent and cause of her
conditions. The Board notes that appellant did not specify the precise date of the discussion with
her physician that led to her awareness of the cause of her conditions. Appellant submitted
Dr. Ellis’ December 1, 2015 report, which was based on an October 14, 2015 initial examination
and referenced treatment appellant had for her foot conditions in April 2015. Dr. Ellis diagnosed
right and left plantar fasciitis and right and left calcaneal spurs. He opined that the diagnosed
conditions were aggravated or caused by appellant’s nurse aide and scrub technician work duties.
The Board finds, however, that Dr. Ellis’ December 1, 2015 report is insufficient to establish that
appellant was aware of her bilateral foot conditions only as of April 1, 2015. A review of the
record shows that she was aware, or by the exercise of reasonable diligence should have been
aware, of the causal relationship between her employment exposure and her bilateral foot
conditions as early as 2002. Appellant’s own statements confirm that she knew or reasonably
should have known of the relationship between her bilateral foot conditions and the factors of her
federal employment in 2002, prior to her initial evaluation by Dr. Ellis on October 14, 2015. In
her undated statement, appellant noted that she sought medical treatment from six physicians
beginning in 2002 for her bilateral foot pain which she attributed to her nurse aide and scrub
technician work duties and claimed caused her to stop working in July 2009. She related that she
first sought medical treatment in 2002 from a Dr. Neville. Appellant related that she was also
treated by Dr. Margiotta and Dr. Jones. She reported that in 2013 she was treated by Dr. Lashley,
Dr. Green, and Dr. Burke. Appellant indicated that Dr. Jones and Dr. Lashley performed
injections to treat her bilateral foot pain and Dr. Green provided her with inserts and referred her
to physical therapy for ultrasound treatment of her feet.
Because appellant stated that she sought treatment for her bilateral foot condition on dates
prior to consulting Dr. Ellis in October 2015, it is her burden to prove that her claim was filed
within three years of the date she first became aware, or should have been aware, that she had a
bilateral foot condition.12 Appellant contended that she was not aware that her bilateral foot
conditions were due to her employment until April 1, 2015. The Board notes that while specific
bilateral foot diagnoses were not made until December 15, 2015 by Dr. Ellis, appellant reported
receiving medical treatment for her bilateral foot pain which she attributed to her work duties as
early as 2002 with Dr. Neville. As the Board has previously noted, when an employee becomes
aware or reasonably should have become aware, that he or she has a condition which has been
adversely affected by factors of his or her employment, such awareness is competent to start the
running of the time limitations period, even though he or she does not know the precise nature of
the impairment, or whether the ultimate result of such adverse effect would be temporary or
11

See J.Y., Docket No. 16-0332 (issued June 8, 2016); R.V., Docket No. 10-1776 (issued April 1, 2011); James W.
Beavers, 57 ECAB 254 (2005).
12

See cases cited, supra note 10.

4

permanent.13 In discussing the degree of knowledge required by the employee prior to filing a
claim, the Board has emphasized that he or she need only be aware of a possible relationship
between his or her condition and the employment to commence the statute of limitations. The
Board has not required that appellant have definitive evidence of a condition and causal
relationship on the date the claim is filed.14
Appellant experienced and was treated on multiple occasions for ongoing bilateral foot
problems, which she attributed to her work activities, by six different physicians beginning in 2002
during her period of employment and continued to receive treatment after she stopped working at
the employing establishment in 2009. The Board finds, therefore, that the totality of the factual
circumstances of record establish that appellant was aware or should have been aware as early as
2002 that her claimed bilateral foot injury was due to federal employment factors.15
Appellant’s claim, however, would still be regarded as timely under section 8122(a)(1) of
FECA if her immediate supervisor had actual knowledge of the injury within 30 days. The
knowledge must be such as to put the immediate superior reasonably on notice of an on-the-job
injury or death.16 Additionally, the claim would be deemed timely if written notice of injury or
death was provided within 30 days.17
In the present case, the record contains no evidence that appellant’s supervisor had actual
knowledge of an employment injury or that written notice of the injury was given within 30 days.
Appellant failed to submit any information to substantiate that management was aware that her
bilateral foot conditions were causally related to her federal employment. There was no statement
from a supervisor establishing knowledge of a work-related injury.18 Knowledge merely of an
employee’s illness is insufficient to establish actual knowledge and timeliness. It must be shown
that the circumstances were such as to put the supervisor on notice that the alleged injury was
actually related to the employment or that the employee attributed it thereto.19 Therefore, the
Board finds that appellant has not established actual knowledge by her supervisors of her workrelated conditions within 30 days, and therefore, has not established a timely claim. Further, the
13

Larry E. Young, supra note 7.

14

See Edward Lewis Maslowski, 42 ECAB 839 (1991). See also William A. West, 36 ECAB 525 (1985).

15

C.S., Docket No. 18-0009 (issued March 22, 2018); S.I., Docket No. 08-0095 (issued May 14, 2008).

16

5 U.S.C. § 8122(a)(1); see Jose Salaz, 41 ECAB 743, 746 (1990); Kathryn A. Bernal, 38 ECAB 470, 472 (1987).

17

Id. at § 8122(a)(1) and (2).

18

See Linda J. Reeves, 48 ECAB 373 (1997) (where the Board held that while appellant submitted a statement from
a former supervisor that established that he had some knowledge of her complaints, this statement was not sufficient
to establish that her immediate superior had actual knowledge of a work-related injury as the statement only made a
vague reference to her health and did not indicate that she sustained any specific employment-related injury, rather
the knowledge must be such as to put the immediate superior reasonably on notice of an on-the-job injury or death).
19

See Roseanne S. Allexenberg, 47 ECAB 498 (1996) (where the Board held that knowledge of an employee’s
illness is insufficient to establish actual knowledge and timeliness of a claim, it must be shown that the circumstances
were such as to put the supervisor on notice that the alleged injury was actually related to the employment or that the
employee attributed it thereto).

5

Board finds that the record is devoid of any indication that appellant’s immediate supervisors had
written notice of her work-related injury within 30 days. The exceptions to the statute have not
been met, and thus, appellant has failed to establish that she filed a timely claim on
October 26, 2015.20
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s occupational disease claim is barred by the applicable time
limitation provisions of 5 U.S.C. § 8122(a).
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

See cases cited supra note 15.

6

